    Case 19-00813-SMT   Doc 39    Filed 01/15/20 Entered 01/15/20 09:54:45   Desc Main
                                  Document Page 1 of 3
The document below is hereby signed.

Signed: January 14, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge

                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     TESAE CHRISTINE HARRINGTON,           )     Case No. 19-00813
                                           )     (Chapter 13)
                        Debtor.            )     Not for publication in
                                           )     West’s Bankruptcy Reporter

       MEMORANDUM DECISION AND ORDER DENYING MOTION TO REINSTATE CASE

          The court dismissed this case because the debtor had not

     filed a certificate establishing that she had completed credit

     counseling prepetition as required by 11 U.S.C. § 109(h).                The

     debtor has filed a motion to reinstate the case.             She contends

     that she completed prepetition credit counseling on December 10,

     2019 (before filing this case on December 11, 2019), and attaches

     e-mails from the credit counseling agency that she believes

     establishes this.      She believes that upon receiving a Financial

     Analysis on December 10, 2019, she had completed prepetition

     credit counseling.      However, her Exhibit 2 directed: “Once you

     receive the Financial Analysis, please review it and log into the

     messaging system . . . to respond to your Credit Counselor at

     your earliest.”    (Underscoring and bolding in original.)              The
Case 19-00813-SMT   Doc 39   Filed 01/15/20 Entered 01/15/20 09:54:45   Desc Main
                             Document Page 2 of 3


next sentence then indicated: “As part of the credit counseling

session, you are required to use the Online Secured Messaging

with Credit Counselor prior to completion.”            (Emphasis added.)

Nothing in the debtor’s exhibits show that after receiving her

Financial Analysis the debtor logged into the messaging system to

contact her Credit Counselor in order to complete the credit

counseling.   It is unfortunate that the debtor appears to have

misunderstood the e-mails sent to her and mistakenly believed

that she had completed credit counseling upon receiving the

Financial Analysis.     The certificate she received on December 13,

2019, clearly indicates that the debtor completed credit

counseling on December 13, 2019.           The debtor has not shown that

she completed prepetition credit counseling before filing her

petition on December 11, 2019, and § 109(h) is clear that the

credit counseling must be completed prepetition.

      Under 11 U.S.C. § 521(b)(1), the debtor was required to file

“a certificate from the approved nonprofit budget and credit

counseling agency that provided the debtor services under section

109(h) describing the services provided to the debtor.”                 The

debtor has not filed a certificate showing that she received

prepetition credit counseling as required by 11 U.S.C. § 109(h),

and thus has not complied with § 521(b)(1).            It is thus




                                       2
Case 19-00813-SMT                                                                                    Doc 39         Filed 01/15/20 Entered 01/15/20 09:54:45   Desc Main
                                                                                                                    Document Page 3 of 3


                              ORDERED that the motion to reinstate this case (titled

Motion to Reinstates My Case (Dkt. No. 36)) is DENIED.

                                                                                                                                        [Signed and dated above.]

Copies to: Debtor (by hand-mailing); all entities on the BNC
mailing list.




R:\Common\TeelSM\KLP\109(h)\dismissal - 109(h)_prepetition counseling_TC Harrington - Deny Reconsideration_v4.wpd
                                                                                                                              3
